Citation Nr: 1226617	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-03 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2011, the Board remanded the claim for additional development. 

Since the issuance of the supplemental statements of the case in March 2012, additional evidence was associated with the claims file, without a waiver of the right to have the additional evidence reviewed by the RO.  The additional evidence is duplicative of evidence already of record, and it does not have a bearing on the appellate issue.  It does not provide competent medical evidence of a nexus between the Veterans' claimed disability and service.  Therefore, the Board finds that referral of the additional evidence to the RO for initial consideration is not warranted.  38 C.F.R. § 20.1304(c) (2011).

The Veteran has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  

The claim of entitlement to service connection for residuals of a burn explosion, to include injuries to the hand, arm, and face, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

Glaucoma was not affirmatively shown to have had onset during service; and glaucoma, first documented 45 years after service, is not shown by the competent medical evidence to be related to an injury, disease, or event of service origin, to include exposure to a May 1958 oxygen cart explosion.


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Where a Veteran served 90 days or more of continuous, active military service and a chronic disease becomes manifest to a degree of 10 percent within one year from date of termination of service, that disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Glaucoma is not a disability for which service connection may be granted on a presumptive basis.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2011). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran claims that he has glaucoma related to his period of military service, including exposure to the flash from an explosion which occurred while he was on duty. 

A June 1958 memorandum from the 303rd Air Refueling Squadron indicates that the Veteran was in the process of servicing the oxygen system of an aircraft when the oxygen cart began to emit sparks and was followed almost instantly by an explosion.  The Veteran sustained burns to his forearm and hand while removing the oxygen cart form the vicinity of the aircraft.  The records do not indicate that the Veteran's vision or eyes were impaired or injured during the explosion. 

Initially, the Board must assess the Veteran's competence and credibility to assert that his glaucoma was caused by service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994). 38 C.F.R. § 3.159(a)(2) (2011).  The Board finds that the Veteran is credible and competent to report that he experienced eye problems in service following exposure to the documented in-service oxygen cart explosion in May 1958.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2010); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

However, it does not necessarily follow that there is a relationship between his currently diagnosed glaucoma and service.  In this case, the contemporaneous in-service evidence of record along with the post-service evidence of record is of more probative and persuasive value that the Veteran's assertions.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran's service medical records do not show any complaints, findings, or treatment for elevated ocular pressure or glaucoma.  In January 1960, a pair of zylonite framed spectacles was ordered for the Veteran.  It was noted that although the Veteran's prescription was below minimum requirements, the glasses were needed to relieve the Veteran's symptoms of asthenopia.  Clinical evaluation of the Veteran's eyes was normal at his May 1956 entrance examination, a February 1959 examination, and the April 1960 separation examination.  The Veteran denied eye trouble on report of medical history forms prepared in conjunction with the examinations.  The Veteran's service medical records are negative for any complaints or clinical findings of glaucoma.  As the service medical records lack the documentation of the combination of manifestations sufficient to identify chronic disability of the eyes, to include glaucoma, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service medical records, then a showing of continuity of symptomatology after service is required to support the claim. 

Private treatment reports from Dr. D.E. show that the Veteran was diagnosed with chronic open angle glaucoma in June 2005.  The records also indicate that the Veteran was diagnosed with pseudophakia following cataract surgery on his eyes in May 2007.  The period without documented eye complaints from 1960 to 2005, approximately 45 years, interrupts continuity of symptomatology and is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

To the extent that the Veteran reports that he developed glaucoma due to the in-service oxygen tank explosion, the determinative question in this case involves a complex medical diagnosis and nexus opinion.  Glaucoma is diagnosed by special testing.  Therefore, due to the medical complexity of the issue involved, the Veteran's lay assertions alone are insufficient to establish service connection.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although a claimant is competent to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As a lay person the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, his lay assertions are of little probative value when offered to establish a causal connection between the current glaucoma and service, to include an in-service injury.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board). 

Competent medical evidence is required to substantiate the Veteran's claim. Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2011). 

In this case, the determinative question involves medical causation.  Therefore, medical evidence of an association or link between glaucoma and service is needed.  VA obtained a medical examination and opinion addressing the Veteran's contentions.  However, the probative competent medical evidence does not support the claim. 

On VA eye examination in May 2011, the examiner noted the Veteran's report of having been issued eyeglasses after an explosion in service.  Also noted was the Veteran's medical history of cataract extraction and IOL, and ophthalmological treatment with eye medications.  An examination revealed that the Veteran's best corrected acuity was 20/20 on the right, 20/20 on the left; and the best corrected near acuity was 20/20 on the right, 20/20 on the left.  Following an examination of the Veteran, the examiner diagnosed refractive error not caused or aggravated by in-service explosion, as well as status post-cataract extraction, IOL, and glaucoma in each eye.  The examiner opined that those conditions were not caused or aggravated by military service.  The examiner noted that in-service ophthalmological treatment consisted of eyeglasses and no additional eye injury, surgery, or disease, was reported at the time.  

To the extent that the record contains a diagnosis of refractive error, disorders of refractive error of the eyes are not considered a disability for VA purposes and, thus, could not serve as a basis for awarding service connection absent evidence of aggravation during service by a superimposed disease or injury.  38 C.F.R. §§ 3.303(c), 4.9 (2011); Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995); VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).  In any event, the Board notes that the VA examiner in May 2011 diagnosed refractive error and opined that it was not caused or aggravated by in-service explosion. 

The Board finds that the VA examiner's opinions is both competent and credible.  The Board attaches significant probative value to the May 2011 opinion.  The opinion is reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiner's opinion was based on review of the Veteran's claims file, to include the service treatment records, and it included an examination of the Veteran.  The examiner also explained why the Veteran's current eye disorders, to include glaucoma, were not caused by service or the in-service explosion.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes that in a June 2012 statement the Veteran's representative questioned the adequacy of the May 2011 VA examination, arguing that the examiner failed to provide a diagnosis or address the etiology of the Veteran's glaucoma.  However, the Board notes that the May 2011 VA examination report actually shows several visual diagnoses, to include glaucoma, and includes an opinion addressing whether the Veteran's eye disorders were caused or aggravated by service, to include the in-service explosion.  Thus, the central premise underlying the assertion of the Veteran's representative that the May 2011 VA examination is inadequate is contradicted by the examination report itself.  Thus, the Board finds that the May 2011 VA examination is adequate for the purpose of making a decision on this claim. 

The Board acknowledges that the Veteran submitted several statements indicating that his private physicians informed him that the explosion in service left him with eye damage.  The Veteran referenced Dr. D.E. as a physician who had told him his eyes were "strange" and appeared to have been damaged in an accident.  However, records from Dr. D.E. are negative for any report of an injury or damage to the Veteran's eyes resulting from an accident.  Additionally, the records do not include any opinion regarding the etiology of the Veteran's glaucoma nor do they link any eye disability to the Veteran's period of military service.  The records do not include reference to any other eye injuries, although the Veteran's history was noted to be positive for a 1972 skull injury that required reconstructive surgery.  Moreover, the Board notes that the connection between what a physician said and the layperson's account of what the physician purportedly said, when filtered through a layperson's sensibilities, is attenuated and inherently unreliable.  Robinette  v. Brown, 8 Vet. App. 69 (1995); Dean v. Brown, 8 Vet. App. 449 (1995).  Therefore, that specific statement regarding a positive nexus is assigned limited probative value by the Board.

Because the Board has determined that the service medical records do not show any evidence of a chronic eye disability, to include glaucoma, the Veteran's lay opinion regarding the etiology his glaucoma is not competent evidence, the Veteran's recitation of his private physicians' opinions about the relating the Veteran's glaucoma to the in-service explosion, are inherently unreliable, and the only competent medical opinion evidence that addresses the etiology of glaucoma is against the claim, the Board finds that service connection for glaucoma as due to service, to include the documented oxygen tank explosion, is not warranted. 

In summary, the Board finds that the weight of the probative competent evidence does not attribute the Veteran's glaucoma to active duty, despite his contentions to the contrary.  Significantly, the in-service and post-service objective evidence weighs against the Veteran's lay assertions.  Accordingly, the preponderance of the evidence is against the claim for service connection for glaucoma and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letters dated in November 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for glaucoma is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


